Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-19 are present in this application.  Claims 1-19 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 03/03/22 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 03/03/22 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 03/03/22 has been considered by the Examiner and made of record in the application file.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-10, 12-17 and 19-20 of U.S. Patent No 11,386,062. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-10, 12-17 and 19-20 of Patent no. 11,386,062 contains every element of claims 1-19 of the instant application and as such anticipates claims 1-19 of the instant application. 

 	Both claim features of the instant application 17/685,742 and Patent No. 11,386,062 can be compared as follows:

Claims Comparison Table

        Instant Application 17/685,742
Patent No. 11,386,062
1. A computer-implemented method, the method comprising: generating a hierarchy of metadata tables for a database comprising containers, wherein the containers include data stored in tables, wherein the tables are identified by table names and assigned to a corresponding one or more containers, wherein a first table assigned to two containers defines two table instances of the first table storing different data in the two containers, wherein generating the hierarchy of metadata tables comprises: generating a first metadata table defining mappings between container identifiers, table names, table sections, and unique identifiers for corresponding data within table sections of table instances defined with the table names mapped to the container identifiers; generating a third metadata table defining mappings between container identifiers and table names; and generating a fourth metadata table identifying quantity of tables and table size in relation to the containers; in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database without repetition; and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication.
1. (Currently Amended) A computer-implemented method, the method comprising: generating a hierarchy of metadata tables for a database comprising containers, wherein the containers include including data stored in tables, wherein the tables are identified by table names and assigned to a corresponding one or more containers, wherein a first table assigned to two containers defines two table instances of the first table storing different data in the two containers, wherein generating the hierarchy of metadata tables comprises generating a first metadata table defining mappings between container identifiers, table names, table sections, and unique identifiers for corresponding data within table sections of table instances defined with the table names mapped to the container identifiers; in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database storage without repetition, wherein generating the second metadata table comprises: determining whether records in the second metadata table associated with same table names are mapped to the same unique identifiers for portions of the data corresponding to the table names; and determining that two table instances identified by a single table name include different data when determining two records in the second metadata table include different unique identifiers for at least one table section corresponding to the two table instances; and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication.
2. The method of claim 1, wherein generating the first metadata table comprises: selecting a table instance associated with a container from the containers of the database; serializing table data from the table instance to calculate a checksum to uniquely identify a portion of the table data from the table instance; and defining the unique identifiers for the data corresponding to the table sections in accordance with calculated checksums.
2. (Original) The method of claim 1, wherein generating the first metadata table comprises: selecting a table instance associated with a container from the containers of the database; serializing table data from the table instance to calculate a checksum to uniquely identify a portion of the table data from the table instance; and defining the unique identifiers for the data corresponding to the table sections in accordance with calculated checksums.
4. The method of claim 1, wherein generating the second metadata table comprises: storing records in the second metadata table that define mappings between a table name, a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content is determined within table instances at the set of the containers associated with the received request.
5. (Currently Amended) The method of claim 1, wherein generating the second metadata table comprises: storing records in the second metadata table defining that define mappings between a table name, a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content is determined within table instances at the set of the containers associated with the received request.
5. The method of claim 4, wherein a first record and a second record in the second metadata table identify a first table name for a table from the tables in the database, when table instances corresponding to the first table name include different data in different containers to which they are assigned, and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers.
6. (Original) The method of claim 5, wherein a first record and a second record in the second metadata table identify a first table name for a table from the tables in the database, when table instances corresponding to the first table name include different data in different containers to which they are assigned, and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers.
6. The method of claim 1, wherein the received request to generate the replication of table content from the set of the containers from the database is in relation to a client identified with a client identifier, and wherein the second metadata table includes metadata for tables included in containers identified as associated with the client identifier.
7. (Original) The method of claim 1, wherein the received request to generate the replication of table content from the set of the containers from the database is in relation to a client identified with a client identifier, and wherein the second metadata table includes metadata for tables included in containers identified as associated with the client identifier.
7. The method of claim 1, wherein the first metadata table identifies a temporary table instance of the first table associated with a container for storing temporary data, wherein the first metadata table identifies one or more sections of the temporary table instance with global unique identifiers as unique identifiers, and wherein when the second metadata table is generated the temporary table instance is stored as a separate record to identify the temporary table instance without evaluating data from the first metadata table.
8. (Original) The method of claim 1, wherein the first metadata table identifies a temporary table instance of the first table associated with a container for storing temporary data, wherein the first metadata table identifies one or more sections of the temporary table instance with global unique identifiers as unique identifiers, and wherein when the second metadata table is generated the temporary table instance is stored as a separate record to identify the temporary table instance without evaluating data from the first metadata table.


Claim Rejections - 35 U.S.C. §103
7. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
  	claimed invention is not identically disclosed as set forth in section 102 of this
 	title, if the differences between the claimed invention and the prior art are such
 	that the claimed invention as a whole would have been obvious before the
 	effective filing date of the claimed invention to a person having ordinary skill in
 	the art to which the claimed invention pertains. Patentability shall not be negated
 	by the manner in which the invention was made.


9. 	Claims 1, 4, 6-8, 11, 13-15 and 19 are rejected under 35 U.S.C. § 103 as being
unpatentable over Munson et al. (US 2009/0254883 A1) in view of Naidu et al, (US 2013/0124466 A1).

 	Regarding claim 1, Munson teaches a computer-implemented method, the method comprising: 
 	generating a hierarchy of metadata tables for a database, (See Munson paragraph [0048], identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8), comprising containers, wherein the containers include data stored in tables, (See Munson paragraph [0047], storing the metadata containers 76, 78 and 80 using a database table),wherein the tables are identified by table names and assigned to a corresponding one or more containers, (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8…to maintain the metadata containers), wherein a first table assigned to two containers, (See Munson paragraph [0044], the table…assigns…to each metadata container), defines two table instances of the first table storing different data in the two containers, (See Munson paragraph [0044], The data fields of the metadata containers 78 and 80 specify the name or location of a common storage entity 84, such as a BLOB, that contains the actual metadata for both metadata containers. Separate storage entities would be used if the metadata was different for each metadata container),
wherein generating the hierarchy of metadata tables, (See Munson paragraph [0048], identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8), comprises: generating a first metadata table defining mappings between container identifiers, (See Munson paragraph [0048], maintain the metadata containers 76, 78 and 80. For example, these metadata containers), table names, table sections, (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category), and unique identifiers for corresponding data within table sections of table instances defined with the table names mapped to the container identifiers, (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8…to maintain the metadata containers). 
 	generating a third metadata table defining mappings between container identifiers and table names, (See Munson paragraph [0048], maintain the metadata containers 76, 78 and 80. For example, these metadata containers); and 
  	Munson does not explicitly disclose generating a fourth metadata table identifying quantity of tables and table size in relation to the containers; in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database without repetition; and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication.
	However, Naidu teaches generating a fourth metadata table identifying quantity of tables and table size in relation to the containers, (See Naidu paragraph [0240], The data statistics may identify information about the table, for example, a number of rows, a size of data referenced by the table), in response to receiving a request to generate a replication of table content from a set of the containers from the database, (See Naidu paragraph [309], the computing system identifies multiple cells among which the blocks are replicated. For example, the computing system may identify, in the storage entry for each of the blocks, the cells of computing devices at which each of the blocks are replicated. Because all blocks in a table may be replicated among the same cells, the computing system may only have to identify this information from one of the storage entries), generating a second metadata table to identify a unique set of table, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique), instances from the set of the containers based on evaluating the first metadata table, (See Naidu paragraph [0299], Each table includes multiple storage sets (e.g., storage set 2640). A storage set can be a container for multiple storage entries), wherein the unique set of table instances comprises data from the database without repetition, (See Naidu paragraph [0297], Project:Dataset :Table:Storage_Set:Storage_Entity. Each level of the naming structure may provide a unique namespace…Each project can group many different datasets and provide a separate billing unit for each dataset. As such, different departments at a customer organization may use different projects so that the provider of the data processing service can bill the departments separately for data processing usage); and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique…a table may hold metadata that identifies the owner of the table).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify generating a fourth metadata table identifying quantity of tables and table size in relation to the containers; in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database without repetition; and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication of Naidu, to enable operability with data management tools that analyze data in a record structure, (See Naidu paragraph [0007]).

 	Regarding claim 4, Munson taught the method according to claim 1, as described above. Munson further teaches wherein generating the second metadata table comprises, (See Munson paragraph [0017], database table for storing metadata)::
 	Munson does not explicitly disclose storing records in the second metadata table that define mappings between a table name, a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content is determined within table instances at the set of the containers associated with the received request.
	However, Naidu teaches, storing records in the second metadata table that define mappings between a table name, (See Naidu paragraph [0256], A table may be a structured data set that a user may query. The request may define a name for the table, and define the fields for the table. For example, the request may include a schema that defines a structure for a type of record, and the table may be generated to store data for records of the type), a unique identifier for data content at a table instance with the table name, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique…the table identifier (which links the delegate object to additional table metadata), and a number of occurrences of the data content associated with the unique identifier, (See Naidu paragraph [0112], The value `en` is next encountered for the Name.Language.Code path and the field `Language` is identified as the field that has most recently repeated…the repetition level for a value may be a number that represents a most recently repeated field), wherein the number of occurrences of the data content, (See Naidu paragraph [0105], Repeated fields (*) may occur multiple times in a record. They are interpreted as lists of values, i.e., the order of field occurrences in a record is significant), is determined within table instances at the set of the containers associated with the received request, (See Naidu paragraph [0335], receive from a remote computing device, a first request to insert one or more first data values into a first database table).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify storing records in the second metadata table that define mappings between a table name, a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content is determined within table instances at the set of the containers associated with the received request of Naidu, to enable operability with data management tools that analyze data in a record structure, (See Naidu paragraph [0007]).

 	Claim 11 recites the same limitations as claim 4 above. Therefore, claim 11 is rejected based on the same reasoning.

 	Regarding claim 6, Munson taught the method according to claim 1, as described above. Munson further teaches wherein the received request to generate the replication of table content from the set of the containers from the database is in relation to a client identified with a client identifier, (See Munson paragraph [0630], The method comprises receiving, by a computing system and from a remote computing device, a first request to insert one or more first data values into a first database table. The method comprises identifying, by the computing system, that first data stored by the first database table is stored in a first logical partition of a logical collection of data, wherein: (i) the logical collection of data is designated for replication), and wherein the second metadata table includes metadata for tables included in containers identified as associated with the client identifier, (See Munson paragraph [0048], Each of these columns can be used as a search key for locating metadata…For the data field of FIG. 8, the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields).

 	Claim 13 recites the same limitations as claim 6 above. Therefore, claim 13 is rejected based on the same reasoning.

 	Regarding claim 7, Munson taught the method according to claim 1, as described above. 
 	Munson does not explicitly disclose wherein the first metadata table identifies a temporary table instance of the first table associated with a container for storing temporary data, wherein the first metadata table identifies one or more sections of the temporary table instance with global unique identifiers as unique identifiers, and wherein when the second metadata table is generated the temporary table instance is stored as a separate record to identify the temporary table instance without evaluating data from the first metadata table.
	However, Naidu teaches, wherein the first metadata table identifies a temporary table instance of the first table associated with a container for storing temporary data, (See Naidu paragraph [0125], input data may have thousands of fields and millions records, it may not be feasible to store all levels in memory. Some levels may be temporarily stored in a file on disk), wherein the first metadata table identifies one or more sections of the temporary table instance with global unique identifiers as unique identifiers, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique. A delegate object for a table may hold metadata that identifies the owner of the table, the access control list for the table, and the table identifier), and wherein when the second metadata table is generated the temporary table instance, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique. A delegate object for a table may hold metadata that identifies the owner of the table, the access control list for the table, and the table identifier), is stored as a separate record to identify the temporary table instance without evaluating data from the first metadata table, (See Naidu paragraph [0297], The global table 2514 stores data that identifies the nested structure of user data. The user data may be stored in the nested relationship…Each project can group many different datasets and provide a separate billing unit for each dataset).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the first metadata table identifies a temporary table instance of the first table associated with a container for storing temporary data, wherein the first metadata table identifies one or more sections of the temporary table instance with global unique identifiers as unique identifiers, and wherein when the second metadata table is generated the temporary table instance is stored as a separate record to identify the temporary table instance without evaluating data from the first metadata table of Naidu, to enable operability with data management tools that analyze data in a record structure, (See Naidu paragraph [0007]).

 	Claims 14 and 19 recite the same limitations as claim 7 above. Therefore, claims 14 and 19 are rejected based on the same reasoning.

 	Regarding claim 8. A non-transitory, computer-readable medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, (See paragraph [0030], processor, See Munson paragraph [0051], computer or other instruction execution system, apparatus or device), cause the one or more processors to perform operations, the operations comprising, (See paragraph [0030], processor): 
 	generating a hierarchy of metadata tables for a database, (See Munson paragraph [0048], identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8), comprising containers including data stored in tables, (See Munson paragraph [0047], storing the metadata containers 76, 78 and 80 using a database table), wherein the tables are identified by table names and assigned to a corresponding one or more containers, (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8…to maintain the metadata containers), wherein a first table assigned to two containers, (See Munson paragraph [0044], the table…assigns…to each metadata container), defines two table instances of the first table storing different data in the two containers, (See Munson paragraph [0044], The data fields of the metadata containers 78 and 80 specify the name or location of a common storage entity 84, such as a BLOB, that contains the actual metadata for both metadata containers. Separate storage entities would be used if the metadata was different for each metadata container), 
 	wherein generating the hierarchy of metadata tables, (See Munson paragraph [0048], identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8), comprises: generating a first metadata table defining mappings between container identifiers, (See Munson paragraph [0048], maintain the metadata containers 76, 78 and 80. For example, these metadata containers),  table names, table sections, (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category), and unique identifiers for corresponding data within table sections of table instances defined with the table names mapped to the container identifiers, (See Munson paragraph [0048], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain the values of the category and hierarchy fields of FIG. 8…to maintain the metadata containers); 
 	generating a third metadata table defining mappings between container identifiers and table names, (See Munson paragraph [0048], maintain the metadata containers 76, 78 and 80. For example, these metadata containers); and 
 	Munson does not explicitly disclose generating a fourth metadata table identifying quantity of tables and table size in relation to the containers; in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database without repetition; and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication.
	However, Naidu teaches generating a fourth metadata table identifying quantity of tables and table size in relation to the containers, (See Naidu paragraph [0240], The data statistics may identify information about the table, for example, a number of rows, a size of data referenced by the table), in response to receiving a request to generate a replication of table content from a set of the containers from the database, (See Naidu paragraph [309], the computing system identifies multiple cells among which the blocks are replicated. For example, the computing system may identify, in the storage entry for each of the blocks, the cells of computing devices at which each of the blocks are replicated. Because all blocks in a table may be replicated among the same cells, the computing system may only have to identify this information from one of the storage entries), generating a second metadata table to identify a unique set of table, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique instances from the set of the containers based on evaluating the first metadata table, (See Naidu paragraph [0299], Each table includes multiple storage sets (e.g., storage set 2640). A storage set can be a container for multiple storage entries), wherein the unique set of table instances comprises data from the database without repetition, (See Naidu paragraph [0297], Project:Dataset :Table:Storage_Set:Storage_Entity. Each level of the naming structure may provide a unique namespace…Each project can group many different datasets and provide a separate billing unit for each dataset. As such, different departments at a customer organization may use different projects so that the provider of the data processing service can bill the departments separately for data processing usage); and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique…a table may hold metadata that identifies the owner of the table).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify generating a fourth metadata table identifying quantity of tables and table size in relation to the containers; in response to receiving a request to generate a replication of table content from a set of the containers from the database, generating a second metadata table to identify a unique set of table instances from the set of the containers based on evaluating the first metadata table, wherein the unique set of table instances comprises data from the database without repetition; and based on evaluating the generated second metadata table, providing the unique set of table instances identified in the second metadata table for performing data replication of Naidu, to enable operability with data management tools that analyze data in a record structure, (See Naidu paragraph [0007]).

	Claim 15 recites the same limitations as claim 8 above. Therefore, claim 15 is rejected based on the same reasoning.

10. 	Claims 2, 9 and 16 are rejected under 35 U.S.C. § 103 as being
unpatentable over Munson et al. (US 2009/0254883 A1) in view of Naidu et al, (US 2013/0124466 A1) and further in view of Sharma et al. (US 2016/0162207 A1).

 	Regarding claim 2, Munson taught the method of claim 1, wherein generating the first metadata table comprises, (See Munson paragraph [0048], the table 20 respectively represent the metadata containers): 
 	selecting a table instance associated with a container from the containers of the database, (See Munson paragraph [0041], the metadata container 76 to represent a particular metadata category within a selected metadata hierarchy level); 
 	Munson together with Naidu does not explicitly disclose serializing table data from the table instance to calculate a checksum to uniquely identify a portion of the table data from the table instance; and defining the unique identifiers for the data corresponding to the table sections in accordance with calculated checksums.
	However, Sharma teaches, serializing table data from the table instance to calculate a checksum to uniquely identify a portion of the table data from the table instance, (See Sharma paragraph [0016], Each extent ID may be apportioned into a most significant bit (MSB) portion, i.e., checksum bits, and a least significant bit (LSB) portion, i.e., duplicate bits. A hash may be applied to the data of the extent to calculate the checksum bits); and defining the unique identifiers for the data corresponding to the table sections in accordance with calculated checksums, (See Sharma paragraph [0036], provide adequate spanning of an extent ID space and to create the checksum bits stored in field 302. Thus, if the checksum calculated by fingerprint module 185 produces unique checksum bits to be stored in field 302 of extent map entry 300).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify serializing table data from the table instance to calculate a checksum to uniquely identify a portion of the table data from the table instance; and defining the unique identifiers for the data corresponding to the table sections in accordance with calculated checksums of Sharma, to logically organize the information stored on the disks as a hierarchical structure of storage containers, (See Sharma paragraph [0004]).

 	Claims 9 and 16 recite the same limitations as claim 2 above. Therefore, claims 9 and 16 are rejected based on the same reasoning.

11. 	Claims 5, 12 and 18 are rejected under 35 U.S.C. § 103 as being
unpatentable over Munson et al. (US 2009/0254883 A1) in view of Naidu et al, (US 2013/0124466 A1) and further in view of CARPENTIER et al. (US 2013/0339314 A1).

 	Regarding claim 5, Munson taught the method according to claim 4, as described above. Munson further teaches wherein a first record and a second record in the second metadata table identify a first table name for a table from the tables in the database, (See Munson paragraph [0048], database rows labeled "1," "2" and "3" of the table 20 respectively represent the metadata containers 76, 78 and 80. The left-most column of table 90 labeled "MUID" is a row identifier index that assigns an index number to each metadata container).
	Munson together with Naidu does not explicitly disclose when table instances corresponding to the first table name include different data in different containers to which they are assigned, and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers.
	However, CARPENTIER teaches, when table instances corresponding to the first table name include different data in different containers to which they are assigned, (See CARPENTIER paragraph [0077], When each stream is identified, a unique identifier for each stream is also identified. FIG. 5 shows four duplicate streams 510, 520, 530 and 540 each having identical data sections 505, yet having different metadata sections) and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers, (See CARPENTIER paragraph [0012], The hash value and unique identifier are sent to this particular computer node and at least a first part of the hash value and at least a first part of the unique identifier are stored in a record in this table to indicate that the object is present within the cluster…the table will have the same hash values but different unique identifiers).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify when table instances corresponding to the first table name include different data in different containers to which they are assigned, and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers of CARPENTIER to identify a computer node of the cluster which contains the relevant hash-to-UID table, See CARPENTIER paragraph [0010]).

 	Claim 12 recites the same limitations as claim 5 above. Therefore, claim 12 is rejected based on the same reasoning.

 	Regarding claim 18, Munson taught the system according to claim 15, as described above. Munson further teaches wherein generating the second metadata table comprises, (See Munson paragraph [0017], database table for storing metadata): storing records in the second metadata table, (See Munson paragraph [0017], stored with the metadata on the storage device 20), that define mappings between a table name, (See Munson paragraph [0017], the names "Blob1" and "Blob2" are listed to respectively identify the metadata storage entities 82 and 84 of FIG. 8. The next two columns in the table 90 contain), wherein a first record and a second record in the second metadata table identify a first table name for a table from the tables in the database, (See Munson paragraph [0048], database rows labeled "1," "2" and "3" of the table 20 respectively represent the metadata containers 76, 78 and 80. The left-most column of table 90 labeled "MUID" is a row identifier index that assigns an index number to each metadata container).
	Munson does not explicitly disclose a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content is determined within table instances at the set of the containers associated with the received request.
	However, Naidu teaches, a unique identifier for data content at a table instance with the table name, (See Naidu paragraph [0237], each table's name may reside in the global object namespace and may be unique. A delegate object for a table may hold metadata that identifies the owner of the table, the access control list for the table, and the table identifier), and a number of occurrences of the data content associated with the unique identifier, (See Naidu paragraph [0112], The value `en` is next encountered for the Name.Language.Code path and the field `Language` is identified as the field that has most recently repeated…the repetition level for a value may be a number that represents a most recently repeated field), wherein the number of occurrences of the data content is determined within table instances, (See Naidu paragraph [0112], The value `en` is next encountered for the Name.Language.Code path and the field `Language` is identified as the field that has most recently repeated…the repetition level for a value may be a number that represents a most recently repeated field) at the set of the containers associated with the received request, (See Naidu paragraph [0235], requests may be received at the frontend server 2126 from a remote computerized device that is associated with an external user).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a unique identifier for data content at a table instance with the table name, and a number of occurrences of the data content associated with the unique identifier, wherein the number of occurrences of the data content is determined within table instances at the set of the containers associated with the received request, of Naidu, to enable operability with data management tools that analyze data in a record structure, (See Naidu paragraph [0007]).
 	Munson together with Naidu does not explicitly disclose when table instances corresponding to the first table name include different data in different containers to which they are assigned, and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers.
	However, CARPENTIER teaches, when table instances corresponding to the first table name include different data in different containers to which they are assigned, (See CARPENTIER paragraph [0077], When each stream is identified, a unique identifier for each stream is also identified. FIG. 5 shows four duplicate streams 510, 520, 530 and 540 each having identical data sections 505, yet having different metadata sections), and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers, (See CARPENTIER paragraph [0012], The hash value and unique identifier are sent to this particular computer node and at least a first part of the hash value and at least a first part of the unique identifier are stored in a record in this table to indicate that the object is present within the cluster…the table will have the same hash values but different unique identifiers).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify when table instances corresponding to the first table name include different data in different containers to which they are assigned, and wherein the first table name is stored in at least two records at the first metadata table including different unique identifiers of CARPENTIER, to identify a computer node of the cluster which contains the relevant hash-to-UID table, See CARPENTIER paragraph [0010]).

Allowable Subject Matter
 	Claims 3, 10 and 17 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Ofenloch (US 2022/0188285 A1), generating a hierarchy of metadata tables for a database comprising containers including data stored in tables, wherein the tables are identified by table names and assigned to a corresponding one or more containers, wherein a first table assigned to two containers defines two table instances of the first table storing different data in the two containers.
 	Rundle et al. (US 2015/0205831 A1) storing a globally unique object identifier that identifies the object, the object representing a data set; storing a globally unique version identifier for each version of the object created by performing an action on the object, each version identifier stored in a version table associated with the object.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163